Citation Nr: 0017805	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1996 for the award of service connection for chloracne.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This appeal arose from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for chloracne, effective September 3, 1996.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin disorder secondary to Agent Orange in April 1989; no 
timely appeal was filed and this decision became final.

2.  The RO denied entitlement to service connection for 
chloracne in April 1994; no timely appeal was filed and this 
decision became final.

3.  The veteran reopened his claim for service connection for 
chloracne on September 3, 1996.


CONCLUSIONS OF LAW

1.  The April 1989 decision denying service connection for a 
skin condition secondary to Agent Orange is final.  
38 U.S.C.A. §§ 5107(a), 7105(a) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).

2.  The April 1994 decision denying service connection for a 
skin condition secondary to Agent Orange is final.  
38 U.S.C.A. §§ 5107(a), 7105(a) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).

3.  Under governing law, the effective date of the award of 
service connection for chloracne is September 3, 1996.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.400, 
3.400(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  

Generally, the effective date of an award of a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (1999).  For a claim for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(2)(i) (1999).

In the instant case, the veteran filed a claim for the 
residuals of exposure to Agent Orange in January 1989.  In 
April 1989, the RO denied service connection for a skin 
condition secondary to such exposure.  He was notified of 
this decision on April 19, 1989; he failed to file a timely 
appeal with this denial and it thus became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(1999).  In July 1990, the veteran sought to reopen his 
claim, stating that he had been diagnosed with chloracne.  In 
April 1994, the RO denied entitlement to service connection 
for chloracne.  He was notified of this decision on April 27, 
1994; he failed to file a timely appeal with this denial and 
it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).

On September 3, 1996, the veteran filed a claim requesting 
that his claim for service connection for chloracne be 
reopened.  On June 30, 1998, the Board of Veterans' Appeals 
(Board) issued a decision which granted service connection 
for chloracne.  On December 10, 1998, the RO issued a rating 
decision which promulgated this decision and which assigned 
an effective date of September 3, 1996 for the award of 
service connection.

After a careful review of the evidence of record, it is found 
that an effective date earlier than September 3, 1996 is not 
warranted.  The evidence shows that the veteran had filed 
claims for service connection for a skin condition, 
ultimately diagnosed as chloracne, in January 1989 and July 
1990.  These claims were denied in April 1989 and April 1994.  
The veteran had not filed a timely appeal with either denial 
and they thus became final.  The record shows no claim to 
reopen until September 3, 1996.  The applicable law clearly 
states that the effective date of such a reopened claim is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1999).  In this case, 
the date of receipt is clearly the later date.

The veteran's representative seems to be arguing in the March 
1999 substantive appeal that the effective date should be 
made one year earlier than the date of the claim since there 
was evidence of record from that period which suggested 
entitlement to service connection.  However, the 
representative appears to have combined those regulations 
pertaining to the effective dates to be assigned to an award 
of service connection and those pertaining to the effective 
date of assignment of a rating for a service-connected 
disability.  The issues of the determination of the date from 
which service connection is effective and the effective date 
of a specific quantum award to which the veteran is entitled 
are two separate and distinct issues, subject to different 
regulations.  See Meeks v. West, No. 99-7137 (Fed. Cir. June 
27, 2000).  Those regulations pertaining to the award of 
service connection after reopening a finally disallowed claim 
do not allow for the assignment of an effective date during 
the one year period prior to the receipt of the claim.  
Rather, the language cited by the veteran's representative 
pertaining to a one year period prior to the actual date of 
claim, applies to determinations of the effective date of 
entitlement to an increased rating for a service-connected 
disorder.  See 38 C.F.R. § 3.400(o)(2) (1999).  Therefore, 
the appellant's representative's argument is inconsistent 
with the applicable regulations, which provide that the 
effective date of an award of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than September 3, 1996 for the award of service 
connection for chloracne.


ORDER

Entitlement to an effective date earlier than September 3, 
1996 for the award of service connection for chloracne is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


